     Case 2:18-cv-01042-MCE-KJN Document 53 Filed 12/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RODNEY CHARLES EILAND,                             No. 2: 18-cv-1042 MCE KJN P
12                       Plaintiff,
13           v.                                          ORDER
14    SACRAMENTO COUNTY SHERIFF’S
      DEPARTMENT, et al.,
15
                         Defendants.
16

17

18          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

19   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On October 27, 2020, the magistrate judge filed findings and recommendations herein

22   which were served on all parties and which contained notice to all parties that any objections to

23   the findings and recommendations were to be filed within fourteen days. Neither party has filed

24   objections to the findings and recommendations.

25          The Court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

27   ORDERED that:

28          1. The findings and recommendations filed October 27, 2020, (ECF No. 52) are
                                                         1
     Case 2:18-cv-01042-MCE-KJN Document 53 Filed 12/04/20 Page 2 of 2


 1   ADOPTED in full;
 2          2. Plaintiff’s claims against the John Doe defendants are DISMISSED without prejudice.
 3   See Local Rule 110; Fed. R. Civ. P. 41(b).
 4          3. This action is terminated and judgment is entered. (See ECF No. 49).
 5          IT IS SO ORDERED.
 6   Dated: December 4, 2020
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                     2
